Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-23, 25, 27-28, 32, 36, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL in view of DE 2737756A1, Hochrein et al [US 2008/0011034A1], and Evans [US 2006/0010783A1].
California Almonds NPL teach a method for preserving and protecting almonds from damage caused by pests, insects, bacteria, mold, and moisture (page 3, 1st paragraph), the mold producing harmful aflatoxins (page 3, 3rd paragraph), the mold including Aspergillus spp (page 3, final paragraph), excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), covering stockpiles of almonds with tarps which contact the almonds (page 5, Managing Stockpiles), pests carrying bacteria such as Salmonella and E. coli (page 5, Managing Stockpiles), and monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 6, Managing Moisture).

California Almonds NPL does not explicitly recite the cover being a laminate with an outer layer, polymeric barrier layer of polytetrafluoroethylene, and inner layer (claim 17, 21), the inner and/or outer layer being a knit or woven fabric of polyester, polyacrylate, polyolefin, polyurethane, polyamide, or fluoropolymer (claim 17, 21), the cover being microporous, permeable to water vapour, and water-resistant (claim 17, 21), and the cover having a breathability of 0-13 m2Pa/W and/or hydrostatic resistance of 100-275 kPa (claim 36).
Evans teaches a method for preserving agricultural material (title) by covering and contacting the agricultural product (Figure 1-6, #10,12), the preservation of an food product such as grains (paragraph 00B9), the cover including a water-impermeable and vapor-permeable polymeric barrier material such as LDPE (paragraph 0045), the cover being breathable and microporous (paragraph 0045), a risk of condensation and growth of microorganisms if the cover is vapor-impermeable (paragraph 0045), the cover providing pigmented UV light protection (paragraph 0045), the use of breathable polyethylene (paragraph 0023), and the use of laminates (paragraph 0045).
DE 2737756A1 teaches a waterproof, microporous, and breathable laminate material (title) comprising a PTFE membrane (page 1, 1st paragraph), using the laminate material as a tarpaulin (page 1, last paragraph), and the PTFE membrane laminated on both sides with knitted or woven layers of material such as polyester, polyolefin, polyurethane, polyacrylic, and polyamide (page 2, last three paragraphs).

It would have been obvious to one of ordinary skill in the art to incorporate the claimed cover materials into the method of California Almonds NPL, in view of DE 2737756A1, Evans, and Hochrein et al, since all are directed to methods of using covers/tarps, since California Almonds NPL already used a tarp to cover the stockpile but simply did not provide any details about its construction, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph) and monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 6, Managing Moisture); since stockpiled food materials were commonly preserved by a breathable and microporous cover including a water-impermeable and vapor-permeable polymeric barrier material (paragraph 0045) as shown by Evans; since tarpaulins were commonly made from a waterproof, microporous, and breathable laminate material (title) comprising a PTFE membrane (page 1, 1st paragraph) and the PTFE membrane laminated on both sides with knitted or woven layers of material such as polyester, polyolefin, polyurethane, polyacrylic, and polyamide (page 2, last three paragraphs) as shown by DE 2737756A1; since breathable laminate covers were commonly made from a porous layer between woven fabric and knitted fabric (Figure 2; paragraph 0039), the porous material being polytetrafluoroethylene (paragraph 0049), a breathability value of 2-10 m2Pa/W (paragraph 0037), and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037) as shown by Hochrein et al; since a breathable cover would have eliminated the need for opening the tarps of California Almonds NPL, and since the use of 
In conclusion, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cover material into the method of California Almonds NPL, in view of DE 2737756A1, Evans, and Hochrein et al, since all are directed to methods of using covers/tarps, since California Almonds NPL already used a tarp to cover the stockpile but simply did not provide any details about its construction, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph) and monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 6, Managing Moisture); since stockpiled food materials were commonly preserved by a breathable and microporous cover including a water-impermeable and vapor-permeable polymeric barrier material (paragraph 0045) as shown by Evans; since tarpaulins were commonly made from a waterproof, microporous, and breathable laminate material (title) comprising a PTFE membrane (page 1, 1st paragraph) and the PTFE membrane laminated on both sides with knitted or woven layers of material such as polyester, polyolefin, polyurethane, polyacrylic, and polyamide (page 2, last three paragraphs) as shown by DE 2737756A1; since breathable laminate covers were commonly made from a porous layer between woven fabric and knitted fabric (Figure 2; paragraph 0039), the porous material being polytetrafluoroethylene (paragraph 0049), a breathability value of 2-10 m2Pa/W (paragraph 0037), and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037) as shown by Hochrein et al; since a breathable cover would have eliminated the need for opening the tarps of California Almonds NPL, and since the use of a breathable, microporous cover in the method of California Almonds NPL would have provided an efficient and effective means for preserving the almonds while still preventing excess moisture from accumulating beneath the cover and causing the growth of harmful molds and bacteria. 
Applicant argues that the Gouk Declaration provided “unexpected results” by limiting bacteria growth. However, it would have been expected that reduced bacteria growth would occur in a dry environment such as under the breathable cover of the combined invention of California Almonds NPL, in view of DE 2737756A1, Evans, and Hochrein et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792